*788ORDER
PER CURIAM.
Steven Grant (Defendant) appeals the judgment entered following his jury conviction for two counts of felony possession of a controlled substance, Section 195.202, and one count of misdemeanor possession of drug paraphernalia, Section 195.233. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).